DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jieemusu et al. (JP 08-188311) in view of Silva Correira (WO 2008/020777), Mackie (GB1392611) and Watson (US Publication 2017/0211831).
With respect to claim 1, Jieemusu et al. teaches a housing (note: it is obvious a roller is mounted in a housing) having a roller (33) with a surface contact member (note: the outer surface of roller 33 is the surface contact member) mounted for reciprocal translational motion along a first line between a first location and second location (Figure 4), and along a second line (Figure 4) generally perpendicular to the first line from a disengaged position to an engaged position where the surface contact member of the roller (note: the outer surface of roller 33 is the surface contact member) is in direct contact with a surface of the textile (11 and Figure 4), and without the presence of an additional article positioned between the roller and the textile (Figure 4, Paragraph 0013).
Jieemusu et al. is silent with respect to a flat object support supporting a textile comprising a fabric in a horizontal position, a roller mounted to a squeegee mounting bar and a roller to apply pressure and to heat the textile to prevent fibrillation of the textile, a heater element connected to the housing and a control unit having an input area and a status area, the input area having controls for setting a desired temperature of the roller and the status area having a display for indicating the actual temperature of the roller.
Silva Correira teaches a fabric compressor for a screen-printing press (Figure 3 and note Figures 2, 3, 10 and 12 appear to be the same embodiment.  Figure 3 appears to be the side view of Figure 2 as disclosed on Page 15, Lines 14-19.  Figure 10 appears to be the top view of Figure 2 as disclosed on Page 16, Lines 14-22 and Figure 12 is the view underneath the housing 31 as disclosed on Page 16, Line 23-Page 17, Line 3) with a flat object support (1) supporting a textile comprising a fabric (Page 19, Lines 24-27) in a horizontal position (Figure 3), a roller (11) is mounted to the squeegee mounting bar (note: Figure 3 appears to show roller 11 attached to squeegee mounting bar 19, and Figures 10-12 appears to show roller attached to the housing 31) and a roller (11) to apply pressure and to heat (note: roller 11 is a pressing roll therefore it is obvious roller 11 applies pressure and additionally a heater element is connected to the roller 11), and a heater element connected to the housing for heating the roller (34, Page 9, Lines 17-23 and Page 25, Lines 14-21) and a control unit connected to a heater (Page 23, Line 28-Page 24, Line 2 and note the specification discloses an electronic means that can function as a control unit to control the temperature of the cloth. The invention discloses using a cloth and that the cloth can be a flexible cloth such as a thermal cloth as disclosed on Page 23, Lines 19-28, however it is noted that the specification also discloses that the heating elements are connected with the compressor roll and therefore the electronic means discussed on Page 23, Line 28-Page 24, Line 2 can be used as a control unit to control the temperature of the roll).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the fabric compressor taught by Jieemusu et al. to provide a flat object support, a roller that mounts to a squeegee mounting bar, a heater element and a control unit as taught by Silva Correira for the purpose of providing a stable support for a medium thereby ensuring a roller can directly contact to apply heat and pressure to the medium to ensure the image is properly transferred to the medium in a clear, concise manner. 
However, Silva Correira does not explicitly disclose the roller with surface contact member to prevent fibrillation of the textile and wherein the control unit has an input area and a status area, the input area having controls for setting a desired temperature of the roller and the status area having a display for indicating the actual temperature of the roller.  
Mackie teaches a roller with a surface contact member (8) to prevent fibrillation of the textile (Paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Jieemusu et al. and Silva Correira since it would require obvious substitution of a known roller with a roller that has a surface contact member that prevents fibrillation as taught by Mackie to provide a roller for the purpose of preventing fibrillation in order to provide a smooth and taut medium. 
However, Mackie does not expliciltly disclose a control unit connected to a heater element having an input area and a status area, the input area having controls for setting a desired temperature and the status area having a display for indicating the actual temperature of the roller
Watson provides a control unit (thermostat 20) connected to a heater element (Paragraphs 0015 and 0030) having an input area (30) and a status area (28), the input area (30) having controls for setting a desired temperature and the status area having a display for indicating the actual temperature of the roller (Paragraphs 0015 and 0033).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Jieemusu et al. to have an input area and a status area as taught by Watson for the purpose of providing an interface wherein the operator can easily display/confirm temperatures of a heating unit and/or can adjust temperatures of heating unit.
	With respect to claim 2, Silva Correira teaches the roller (11) is mounted within the housing (31) for rotational movement about an axis generally perpendicular to the first direction (refer to marked-up Figure 2 in the detailed action and Page 11, Lines 15-21, Page 22, Lines 12-17).
With respect to claim 3, Silva Correira teaches the housing has an opening and a portion of the roller can be accessed through the opening (refer to marked up 12 in the detailed action).
[AltContent: textbox (Opening for portion of roller 11)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    284
    335
    media_image1.png
    Greyscale

With respect to claim 4, Silva Correira teaches the roller (11) rotates about the axis during movement of the housing from the first location to the second location (Page 9, Lines 12-16, Page 11, Lines 15-21, Page 14, Lines 11-14 and Page 19, Lines 24-27, Page 22, Lines 12-23 and refer to marked up Figure 2).
With respect to claim 5, Silva Correira teaches a roller (3) rotates in response to contact with the textile (Column 3, Lines 57-63 and Column 5, Lines 57-60).
With respect to claim 13, with respect to the limitation, “wherein the desired temperature is between ambient temperature and 400°F (204°C)”, the desired temperature is input by the user to the control unit based on the desired output.  Therefore, the control unit of Silva Correira, as modified, is considered to be capable of receiving an input for the user where the desired temperature is in the claimed range and the desired temperature itself is not considered to further limit the claimed structure of the fabric compressor.  Silva Correira et al., as modified, is considered to teach all of the limitations of the fabric compressor as claimed.  

4.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jieemusu et al. (JP 08-188311) in view of Silva Correira (WO 2008/020777), Mackie (GB1392611) and Watson (US Publication 2017/0211831) as applied to the claims above, and further in view of Mitter (US Patent 4,082,036).
With respect to claim 6, Jieemusu et al., as modified, teaches the claimed invention with the exception of a motor for rotating the roller about the axis.  However, it is well known in the printing art to provide a motor that is used to rotate a roller such as disclosed Mitter.  Mitter teaches a printing apparatus with a roller (31) with a motor (2) that drives the roller (31, Column 2, Lines 49-52).  
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Jieemusu et al., as modified, to provide a motor to drive a roller as taught by Mitter for the purpose of providing an automated printing process thereby providing energy for the rotation of the roller. 

5.	Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jieemusu et al. (JP 08-188311) in view of Silva Correira (WO 2008/020777), Mackie (GB1392611) and Watson (US Publication 2017/0211831) as applied to the claims above, and further in view of Inuaki et al. (JP 11-147306).
With respect to claims 7 and 8, Jieemusu et al., as modified teaches the claimed invention including providing a control unit as taught by Silva Correira (Page 23, Line 28-Page 24, Line 2 and note the specification discloses an electronic means that can function as a control unit) and Watson teaches a concept of a control unit (thermostat 20) having an input area (30) for setting a controlled parameter (Paragraphs 0015 and 0033).  
However, Jieemusu et al., as modified, does not explicitly provide a control unit that has inputs for setting a speed for moving the housing from the location to the second location and an input device for the speed for moving the housing along the second direction.  
Inuaki et al. provides a control unit (12) that has input device (13) for setting a speed (V2) for moving a housing (9) from the location to the second location and an input device (13) for the speed (V2) for moving a housing (9) along the second direction (Paragraph 0028).  One skilled in the art before the effective filing date would have recognized setting a speed for moving a housing along a second direction for controlling the impact force of a roller on the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to further modify the controller taught by Jieemusu et al., as modified, to be explicitly capable of inputting a speed for moving a housing along a second direction as taught by Inuaki et al. for the purpose of helping to control the impact force of the roller on the substrate thereby allowing better customization of the final product.
With respect to claim 10, Jieemusu et al., as modified, teaches the claimed invention including a control unit as taught by Silva Correira (Page 23, Line 28-Page 24, Line 2 and note the specification discloses an electronic means that can function as a control unit and Watson provides a control unit (thermostat 20) with an input area (30), the input area (30) having controls for setting and manipulating parameters (Paragraphs 0015 and 0033).
However, Jieemusu et al., as modified, does not explicitly provide a control unit that has an input unit for specifying the distance from the heater element to the textile when moving the housing from the first location to the second location.    
Inuaki et al. teaches a concept of a control unit (12) with an input device (13) for specifying the distance (L2) from the squeegee element (7, 8; note in combination the squeegee element taught by Inuaki et al. is considered to correspond to the heating element 34 taught by Silva Correira above) to the substrate (4) when moving the housing (9) from the first location (start location of a stroke; note in combination the first location of Inuaki et al. corresponds to the first location in marked-up Figure 2 of Silva Correira) to a second location (end location of a stroke, Paragraphs 005, 0034, 0035; note in combination the second location of Inuaki et al. corresponds to the second location in marked-up of Figure 2 of Silva Correira). One skilled in the art before the effective filing date would have recognized specifying the distance of a printing apparatus to a substrate is a well-known manner of ensuring the roller is positioned properly thereby allowing the desired processing to be performed by the heating element and allowing the heating element to be returned to a starting position while not in contact with the substrate as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to further modify the invention taught by Jieemusu et al., as modified, to be explicitly capable of specifying the distance to the substrate as taught by Inuaki et al. for the purpose of allowing the desired processing to be performed by the heating element and allowing the heating element to be returned to a starting position while not in contact with the substrate as desired.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jieemusu et al. in view of Silva Correira (WO 2008/020777), Mackie (GB1392611) and Watson (US Publication 2017/0211831) as applied to the claims above, and further in view of Brownlow et al. (US Publication 2018/0056643).
With respect to claim 9, Jieemusu et al., as modified, teaches the claimed invention including a control unit as taught by Silva Correira (Page 23, Line 28-Page 24, Line 2 and note the specification discloses an electronic means that can function as a control unit) and Watson teaches a concept of a control unit (thermostat 20) having an input area (30) for setting a controlled parameter (Paragraphs 0015 and 0033). 
While Silva Correira teaches a compression roller (34) in a traditional screen-printing system (Page 11, Lines 11-21 and Page 10, Line 21-Page 21, Line 5), Silva Correira, as modified, does not explicitly provide a control unit for specifying the pressure applied by the roller to the textile.  
Brownlow et al. teaches a concept of an automated or computerized control unit (system as disclosed in Paragraph 0046) for setting various operating features such a pressure applied by a traditional screen-printing apparatus (10 and squeegee 24, Paragraphs 0046 and 0050).  One skilled in the art before the effective filing date would have recognized varying pressure of a traditional screen-printing apparatus to a substrate is a well-known manner of controlling the pressure depending on the requirements for high quality printing on different portions of the substrate or different substrates.
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to further modify the controller taught by Jieemusu et al., as modified, to be explicitly capable of specifying pressure to a substrate as taught by Brownlow et al. for the purpose of controlling the pressure depending on the requirements for high quality printing on different portions of the substrate or different substrates.

7.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jieemusu et al. in view of Silva Correira (WO 2008/020777), Mackie (GB1392611)  and Watson (US Publication 2017/0211831) as applied to the claims above, and further in view of Boland et al. (US Publication 2018/0222178).
With respect to claims 11 and 12, Jieemusu et al., as modified, teaches the claimed invention with the exception of the housing has a heat vent and a fan mounted over the heat vent.  Boland et al. teaches a printing system with a heater housing that has a heat vent (240) and a fan (420) mounted over the heat vent (Figure 4 and additionally note that fan 420 blows air into the housing 200 and air blows from baffles over vents 250/252 and plates 410).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the housing of the fabric compressor taught by Jieemusu et al., as modified, to provide the housing with a fan and a heat vent as taught by Boland et al. for the purpose of supplying air to heating elements to prevent overheating (Paragraph 0025) without scorching the print media thereby effectively ensuring that print quality remains at a desired level (Paragraph 002). 

8.	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silva Correira (WO 2008/020777) in view of Jieemusu et al. (JP 08-188311), Mackie (GB1392611), Jang et al. (KR20030088983) and Watson (US Publication 2017/0211831).
With respect to claim 14, Silva Correira teaches an assembly for treating a textile before or during a screen-printing operation comprising:
 a flat object support (1, Figure 3) for supporting a textile having a fabric (Page 19, Lines 24-27); 
a bar (refer to marked-up Figure 2 in the detailed action) extending across a portion of the object support (1 and Figure 2); 
a fabric compressor (11) mounted to the bar (refer to marked-up Figure 2 in the detailed action) for reciprocating translational motion along a portion thereof between a first position to a second position (Page 9, Lines 12-16, Page 11, Lines 15-21, Page 14, Lines 11-14 and Page 19, Lines 24-27, Page 22, Lines 12-23 and refer to marked up Figure 2), the fabric compressor having a roller (11 and Figures 2 and 3) to apply pressure and heat (note: roller 11 is a pressing roll therefore it is obvious roller 11 applies pressure and additionally a heater element is connected to the roller 11); 
a first member (21) for moving the fabric compressor between the first position and the second position (refer to marked-up Figure 2 in the detailed action); 
a heater element connected to the roller (34, Page 9, Lines 17-23 and Page 25, Lines 14-21); 
a temperature sensor (Page 23, Lines 28-30) connected to the roller (note the specification discloses a temperature sensor controls temperature of the cloth, however it is noted that the specification also discloses that heating elements are used directly for compressor roll and therefore the sensor can be used to control the temperature of the roll).
[AltContent: textbox (First Member moving the fabric compressor between the first position and the second position)][AltContent: arrow]
    PNG
    media_image2.png
    298
    423
    media_image2.png
    Greyscale

Silva Correira does not explicitly disclose a roller with a surface contacting member facing the object support and being in direct contact with a surface of the textile, and without the presence of an additional article positioned between the roller and the textile to prevent fibrillation of the textile, a second member for moving one of the fabric compressor and the object support along a line generally perpendicular to the bar back and forth between a disengaged position and an engaged position and a control unit connected to the heater element and capable of generating a signal to the heater element representative of a desired temperature of the roller.  
Jieemusu et al. teaches a roller (33) with a surface contacting member (note: the outer surface of roller 33 is the surface contact member) facing the object support and being in direct contact with a surface of a surface of the textile (11 and Figure 4), and without the presence of an additional article positioned between the roller and the textile (Figure 4, Paragraph 0013)
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Silva Correira to provide a roller facing the object support and being in direct contact with a surface of a textile as taught by Jieemusu et al. for the purpose of ensuring the roller is in and maintained in direct contact with the medium.
However, Jieemusu et al. does not explicitly disclose a roller with a surface contacting member to prevent fibrillation of the textile, a second member for moving one of the fabric compressor and the object support along a line generally perpendicular to the bar back and forth between a disengaged position and an engaged position and a control unit connected to the heater element and capable of generating a signal to the heater element representative of a desired temperature of the roller.  
Mackie teaches a surface contact member of the roller (8) to prevent fibrillation of the textile (Paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Jieemusu et al. to provide a roller to prevent fibrillation as taught by Mackie for the purpose of providing a smooth and taut material.
Mackie does not explicitly disclose a second member for moving the fabric compressor and the object support along a line generally perpendicular to the bar back and forth between a disengaged position and an engaged position.
Jang et al. teaches a second member (150) for moving the fabric compressor (140) and the object support (1) along a line generally perpendicular to the bar back and forth between a disengaged position and an engaged position (Figures 5 and 6).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Silva Correira to provide a second member to move a fabric compressor as taught by Jang for the purpose of ensuring the roller is in and maintained in direct contact with the medium.
Silva Correira does not explicitly disclose a control unit connected to the heater element and capable of generating a signal to the heater element representative of a desired temperature of the roller.
Watson provides a control unit (thermostat 20) connected to a heater element (Paragraphs 0015 and 0033) and capable of generating a signal (Paragraphs 0036-0037 teach the thermostat initiating heating or cooling or switching between heating or cooling based on readings which is considered to be accomplished by generating and sending signals, Paragraph 0033 teaches the thermostat includes a processor as the control unit) to the heater element representative of a desired temperature (Paragraphs 0035-0037).  With respect to the desired temperature of the roller, one skilled in the art before the effective filing date would have recognized sending signals is a well-known manner of controlling a controlled unit or object such as generating a signal of a desired temperature of a roller.
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the controller taught by Silva Correira to be explicitly capable of generating signals as taught by Watson for the purpose of effectively controlling a controlled unit or object.
With respect to claim 15, Silva Correira teaches a conventional carrousel screen printing machine wherein a conventional carrousel screen printing machine (Page 11, Lines 22-28 and Page 18, Line 25) includes an endless conveyor (note: a conventional carrousel screen printing machine inherently provides an endless conveyor) and the object support attached to the conveyor and moveable with the conveyor along a path (Page 18, Line 21-Page 19, Line 6).
With respect to claim 16, Silva Correira teaches a conventional carrousel screen comprises a printing machine wherein a conventional carrousel screen printing machine (Page 11, Lines 22-28 and Page 18, Line 25) a plurality of print heads spaced from one another long the path (note: a conventional carrousel screen printing machine inherently provides a plurality of printheads), each of the plurality of print heads are connected to a source of ink and have an applicator for applying the ink to the textile (Page 18, Line 21-Page 19, Line 6).
With respect to claim 17, Silva Correira teaches controlling the second member representative to the desired pressure for the roller to apply to the textile (Page 11, Line 22- Page 12, Line 12).  Silva Correira, as modified, does not explicitly teach control unit is capable of generating a signal to the second member.
Watson teaches the concept of the control unit providing a signal to a controlled unit (Paragraphs 0036-0037 teach the thermostat initiating heating or cooling or switching between heating or cooling based on readings which is considered to be accomplished by generating and sending signals, Paragraph 0033 teaches the thermostat includes a processor as the control unit).  One skilled in the art before the effective filing date would have recognized sending signals is a well-known manner of controlling a controlled unit or object. 
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the controller taught by Silva Correira to be explicitly capable of generating signals as taught by Watson for the purpose of effectively controlling a controlled unit or object.
With respect to claim 18, with respect to the limitation, “wherein the desired temperature is from ambient temperature to 400°F (204°C)”, the desired temperature is input by the user to the control unit based on the desired output.  Therefore, the control unit of Silva Correira, as modified, is considered to be capable of receiving an input for the user where the desired temperature is in the claimed range and the desired temperature itself is not considered to further limit the claimed structure of the fabric compressor.  Silva Correira, as modified, is considered to teach all of the limitations of the fabric compressor as claimed.  
With respect to claim 19, the limitation “the textile has a printing area having a length dimension and a width dimension” is considered to define limitations of the textile which is an article worked upon.  Thus, defining the structure of the textile does not have any patentable significance to the apparatus claims as presently written.  Therefore, it is considered that Correira as modified reads on all of the limitations of the apparatus as claimed.
With respect to claim 20, Silva Correira teaches the roller (11) is mounted for rotation about a second axis in response to contact with the textile during movement from the first position to the second position (Page 9, Lines 12-16, Page 11, Lines 15-21, Page 14, Lines 11-14 and Page 19, Lines 24-27, Page 22, Lines 12-23 and refer to marked up Figure 2 and Figure 2).

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853

/MATTHEW G MARINI/Primary Examiner, Art Unit 2853